El Juez Asociado Señor Wolf,
emitió la opinión del tribunal, tribunal.
De conformidad con una orden dictada por la Corte de Distrito de Mayagüez, los apelantes en este caso estaban obligados a efectuar ciertas enmiendas a una exposición del caso ya sometida, o de lo contrario, a demostrar tal vez que no debían hacer esas enmiendas. No hicieron ni lo uno ni lo otro. El 12 de marzo de 1929, los apelantes radicaron una exposición del caso que no constituía un cumplimiento de la orden de la corte. Los apelados solicitaron su eliminación. El 12 de abril de 1929 la corte se negó a aprobar la exposición del caso que entonces tenía ante sí, pero concedió a los ape-lantes cinco días más para hacer las enmiendas ordenadas. Estas no se efectuaron, ni se dió paso alguno. Debe, a moción del apelado, desestimarse el recurso por falta de la debida exposición del caso y en su consecuencia por falta de prosecución.